'Order entered October 21, 1965, denying defendant’s motion made pursuant to CPLR 3101 (subd. [d]) and 3103, for a protective order against the examination before trial by plaintiff of defendant’s independent auditor, employed by defendant to audit plaintiff’s books under the policy of robbery and burglary insurance upon which plaintiff has brought suit herein, reversed on the law, on the facts, and in the exercise of discretion, with $30 eosts and disbursements to the defendant-appellant, and the motion granted. After the alleged burglary and before suit was brought, defendant employed the auditor to examine plaintiff’s books with respect to the loss, in anticipation of a claim therefor. In its answer to the complaint, defendant alleges as an affirmative defense that plaintiff failed to keep books and records of the insured property